Exhibit 10.02

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of April 3, 2002, is
entered into between American Spectrum Realty, Inc., a Maryland corporation (the
“Company”),

and Paul E. Perkins (“Executive”).

 

Recitals

 

A.            The Company is a corporation intended to be qualified and to
operate as a real estate investment trust under the Internal Revenue Code of
1986, as amended.

 

B.            The Company wishes to employ Executive and Executive wishes to be
employed by the Company, on the terms and conditions set forth below.

 

THEREFORE, the parties agree as follows:

 

1.             Employment Duties. During the Term (as defined in paragraph 2
below), the Company will initially employ Executive as its Senior Vice President
except as set forth on Schedule A to this Agreement, Executive will devote
substantially all of his business time and attention to the performance of his
duties under this Agreement. Executive shall have the duties, rights and
responsibilities normally associated with his position with the Company,
together with such other reasonable duties relating to the operation of the
business of the Company and its affiliates as may be assigned to him from time
to time by the President or Chief Executive Officer of the Company or by the
Board of Directors.  If the Company shall so request, Executive shall act as an
officer and/or director of any of the subsidiaries of the Company as they may
now exist or may be established by the Company in the future without any
compensation other than that provided for in paragraph 3.

 

2.             Term. The term of Executive’s employment under this Agreement
(the “Term”) will begin on the date of this Agreement and will continue, subject
to the termination provisions set forth in paragraph 5 below, until the first
anniversary of the date hereof, provided that this Agreement will automatically
renew each year for an additional one year period unless either party gives
written notice to the other not to extend the Term not less than 90 days prior
to the then next upcoming expiration date.

 

3.             Salary and Bonus.

 

a.             Salary.  During each year of the Term, Executive will receive a
salary at the annual rate of $125,000.00 (the “Base Salary”).

 

b.             Bonus. In addition to the Base Salary, the Executive shall be
entitled to an annual incentive bonus payable within 120 days after the end of
each year ended December 31 in an amount which shall be determined in the sole
discretion of the Board of Directors taking into account such factors concerning
the performance of the Executive as shall be determined by the Board of
Directors.  The amount of the incentive bonus shall be determined in the sole
discretion of the Board

 

--------------------------------------------------------------------------------


 

of Directors and Executive shall not be entitled to any incentive bonus unless
and until such incentive bonus is approved by the Board of Directors.

 

4.             Fringe Benefits. In addition to the other compensation payable
pursuant to this Agreement, during the Term:

 

a.             Standard Benefits. Executive will be entitled to receive such
fringe benefits and perquisites, including medical and life insurance, as are
generally made available from time to time to senior management employees and
Executives of the Company and to participate in any pension, profit–sharing,
stock option or similar plan or program established from time to time by the
Company for the benefit of its senior management employees.

 

b.             Vacation and Sick Leave. Executive will be entitled to such
periods of paid vacation (not less than three (3) weeks per year) and sick leave
allowance each year.

 

c.             Business Expenses. The Company will pay or reimburse Executive
for all business–related expenses incurred by Executive in the course of his
performance of duties under this Agreement, subject to the procedures
established by the Company from time to time with respect to incurrence,
substantiation, reasonableness and approval, including without limitation dues,
meeting expenses and travel costs for professional organizations.

 

d.             Stock Options. Executive shall be entitled to participate in
employee stock plans from time to time established for the benefit of employees
of the Company in accordance with the terms and conditions of such plans.
Simultaneously with the closing of the consolidation of the Company, Executive
shall receive pursuant to and subject to the Company’s 2000 Incentive Plan (the
“Plan”), a stock option grant for 15,000 shares of restricted stock. The options
shall be exercisable as follows: (i) 50% on the closing of the consolidation
pursuant to the Company’s Registration Statement on Form S–4 at an option
exercise price of $15.00 per share and (ii) 50% on the six-month anniversary of
such Closing at an option exercise price equal to the price that the stock is
trading  on the date of grant or if there is no established market, at the fair
market value of the stock as determined by the Board of Directors in its sole
discretion.  Executive has previously received a grant of 10,000 shares of
restricted stock pursuant to the Plan which shares shall be subject to
repurchase by the Company on termination of Executive’s employment for a price
of $.01 per share, which repurchase option shall lapse in four nearly equal
installments on each of the first, second, third and fourth anniversary of the
date of grant. Notwithstanding the foregoing, stock options granted to Executive
shall become fully exercisable and repurchase restrictions on stock grants shall
lapse in full upon (i) a Change of Control of the Company (as defined herein) or
(ii) Executive’s termination of employment by Executive with Good Reason or by
the Company without Cause, and Executive shall have one (1) year from such
termination, or remaining term of the option, if earlier, to exercise such
options.

 

Notwithstanding the foregoing, in the event this Employment Agreement is
terminated by the Company without Cause, then (i) the obligation of the Company
to grant stock options to the Employee for subsequent years shall also terminate
except that the stock options to be granted for the next succeeding year shall
be granted as of and as a condition to the termination and (ii) the Company’s
right to repurchase the restricted stock issued pursuant to the Plan shall not
lapse except as to the lapse of the right that would have occurred in the year
subsequent to the

 

2

--------------------------------------------------------------------------------


 

termination.

 

 

5.             Termination of Employment.

 

a.             Death and Disability. Executive’s employment under this Agreement
will terminate immediately upon his death and upon 30 days’ prior written notice
given by the Company in the event Executive is determined to be “permanently
disabled” (as defined below).

 

b.             For Cause. The Company may terminate Executive’s employment under
this Agreement for “Cause” (as defined below) upon providing Executive written
notice of termination, which notice will describe in detail the basis of such
termination and will become effective immediately after Executive’s receipt
thereof unless Executive (i) cures to the satisfaction of the Board of Directors
the alleged violation or other circumstance which was the basis of such
termination within such notice period or (ii) sends, within thirty (30) days,
written notice to the Board disputing in good faith the existence of Cause and
requesting arbitration of such dispute pursuant to paragraph 9 below. During the
pendency of the arbitration, Executive will continue to receive all compensation
and benefits to which he is entitled hereunder but shall have no duties or
authority in connection with any activities of the Company.  If the Company is
not successful in obtaining a determination by the arbitrators that there was
Cause for termination, the Company will pay Executive’s reasonable expenses,
including, without limitation, reasonable attorneys’ fees and disbursements, in
connection with such dispute resolution and Executive may elect to terminate his
employment and shall receive the payments and benefits set forth in paragraph
6(b) as if his employment were terminated without Cause.

 

c.             For Good Reason. Executive may terminate his employment under
this Agreement for “Good Reason” (as defined below) upon providing the Company
30 days’ prior written notice of termination, which notice will detail the basis
of such termination and will become effective on the 30th day after the
Company’s receipt thereof, unless the Company cures the alleged violation or
other circumstance which was the basis of such termination within such 30 day
notice period; provided that any termination pursuant to (d)(iii)(C) of the
definition of Good Reason shall be made by notice given not more than 120 days
after the effective date of the Change of Control (as defined below).

 

d.             Definitions. For purposes of this Agreement:

 

(i) Executive will be deemed “permanently disabled” if he becomes unable to
discharge his normal duties as contemplated under this Agreement for more than
six consecutive months as a result of incapacity due to mental or physical
illness as determined by a physician acceptable to Executive and the Company and
paid by the Company, whose determination will be final and binding. If Executive
and the Company are unable to agree on a physician, Executive and the Company
will each choose one physician who will mutually choose the third physician,
whose determination will be final and binding.

 

(ii)           “Cause” means either (A) a breach by Executive of any material
provisions of this Agreement, but only if, after notice provided in subparagraph
(b) above,

 

3

--------------------------------------------------------------------------------


 

Executive fails to cure such breach; (B) action by Executive constituting
willful misconduct or gross negligence in connection with performing his duties
as set forth by the Board of Directors or as established by law based on
Executive’s position with the Company; (C) an act of fraud, misappropriation of
funds or embezzlement by Executive in connection with his employment hereunder;
or (D) Executive is convicted of, confesses or pleads guilty to any felony.

 

(iii)          “Good Reason” means the occurrence of any of the following,
without the prior written consent of Executive: (A) a breach by the Company of
any of its material obligations under this Agreement, but only if after
expiration of the 30 day notice period provided in subparagraph (c) above, the
Company fails to cure such breach or (B) a Change of Control. as herein defined,
or (C) the withdrawal without Executive’s consent of any substantive part of
Executive’s responsibilities, duties or authority as previously discharge or (D)
the harassment of Executive intended, designed or which would have the
foreseeable effect of causing Executive to resign or abandon Executive’s
employment with Company.

 

(iv)          “Change of Control” means the occurrence of:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d–3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, Voting Securities which are acquired in a “Non–Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non–Control Acquisition” shall mean an acquisition by (a)
an employee benefit plan (or a trust forming a part thereof) maintained by (i)
the Company or (ii) any corporation or other Person of which a majority of its
voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Subsidiary”), (b) the Company or its Subsidiaries, (iii) any corporation or
other Person the majority of its voting power or its voting equity securities is
owned, directly or indirectly, by William J. Carden or John Galardi or (iv) any
Person in connection with a “Non-Control Transaction” (as hereinafter defined);
or

 

(b)           The individuals who, as of the date of this Agreement , are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least two–thirds of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s common stockholders, of
any new director was approved by a vote of at least two–thirds of the Incumbent
Board, such new director shall, for purposes of this Plan, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a– 11 promulgated under the Exchange Act) or other
actual or threatened solicitation of

 

4

--------------------------------------------------------------------------------


 

proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

 

(c)           Approval by stockholders of the Company of:

 

(i)            A merger, consolidation or reorganization involving the Company,
unless such merger, consolidation or reorganization is a “Non-Control
Transaction”.  A “Non–Control Transaction” shall mean a merger, consolidation or
reorganization of the Company where:

 

(A)          the stockholders of the Company, immediately before such merger,
consolidation or reorganization, would own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50 %) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,

 

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization, constitute at least two–thirds of the members
of the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owning a majority of the Voting Securities
of the Surviving Corporation, and

 

(C)           no Person other than (i) the Company, (ii) any Subsidiary, (iii)
any employee benefit plan (or any trust forming a part thereof) maintained by
the Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person
who, immediately prior to such merger, consolidation or reorganization had
Beneficial Ownership of thirty percent (30%) or more of the then outstanding
Voting Securities, has Beneficial Ownership of thirty percent (30 %) or more of
the combined voting power of the Surviving Corporation’s then outstanding voting
securities.

 

(ii)           A complete liquidation or dissolution of the Company; or

 

(iii)          The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary).

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Persons, provided that if a Change
in Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.  In no event shall stock option ownership be
considered in calculating Change of Control.

 

6.             Benefits upon Termination.

 

a.             Termination with Cause or Resignation. Upon termination of
Executive’s employment by the Company for Cause or a voluntary resignation by
Executive (other than for Good Reason pursuant to paragraph 5(c) above) during
the Term, the Company will remain obligated to pay Executive only the unpaid
portion of his Base Salary and benefits to the extent accrued through the
effective date of termination. Any amount due under this subparagraph will be
payable within 30 days after the date of termination. In addition to whatever
other rights or remedies the Company may have at law or in equity, all stock
options held by Executive, whether vested or unvested as of the date of
termination, shall immediately expire on the date of termination and all
unvested stock–based grants shall immediately expire.

 

b.             Termination without Cause or for Good Reason. The Company shall
also have the right to terminate Executive’s employment without Cause. Upon
termination of Executive’s employment (x) by the Company without Cause or (y) by
Executive for Good Reason, Executive will be entitled to the benefits provided
below, subject to signing by Executive of a general release of claims in a form
reasonably satisfactory to the Company and Executive.

 

(i)            the Company will pay as severance pay to Executive, in equal
monthly installments over a twelve–month period, an amount (the “Severance
Amount”) equal to one times Executive’s Base Salary and bonus for the
immediately preceding calendar year or current year if the termination is in the
first calendar year of employment (which shall be annualized if the applicable
calendar year is less than a full year);

 

(ii)           subject to Executive making a valid election to continue medical
coverage under the Company’s group health plan, the Company will pay Executive’s
COBRA premium for the longer of (x) 12 months following Executive’s termination
of employment or (y) the end of the COBRA continuation period.

 

c.             Termination Upon Death or Permanent Disability. Upon termination
of Executive’s employment upon Executive’s death or permanent disability,
Executive or Executive’s estate will be entitled to the benefits provided below,
subject to signing by Executive or Executive’s estate of a general release of
claims in a form reasonably satisfactory to the Company and Executive:

 

6

--------------------------------------------------------------------------------


 

(i)            the Company will pay as severance pay to Executive or Executive’s
estate, in equal monthly, installments over a twelve–month period, an amount
equal to the Executive’s Base Salary Bonus (for the immediately preceding
calendar year) as in effect on the date of termination of employment; and

 

(ii)           subject to Executive making a valid election to continue medical
coverage under the Company’s group health plan, the Company will pay Executive’s
COBRA premium for the longer of (x) 12 months following Executive’s termination
of employment or (y) the end of the COBRA continuation period.

 

d.             No Mitigation. Executive will not be required to mitigate the
amount of any

payment provided for in this paragraph 6 by seeking other employment or
otherwise.

 

e.             Expiration of this Agreement. In the event the Term of this
Agreement expires without having otherwise been previously terminated pursuant
to paragraph 5 above or by the Company without Cause, Executive will not be
entitled to any severance compensation whatsoever.

 

7.             No Solicitation; Confidentiality, Competition; Cooperation.

 

a.             During the Restricted Period (defined below), neither Executive
nor any Executive–Controlled Person (defined below) will, without the prior
written consent of the Board, directly or indirectly solicit for employment,
employ in any capacity or make an unsolicited recommendation to any other person
that it employ or solicit for employment any person who is or was, at any time
during the Restricted Period, an officer, executive or employee of the Company
or of any of its affiliates. As used in this Agreement, the term
“Executive-Controlled Person” shall mean any company, partnership, firm or other
entity as to which Executive possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.

 

b.             Executive acknowledges that, through his status as Senior Vice
President of the Company, he has, and will have, possession of important,
confidential information and knowledge as to the business of the Company and its
affiliates, including, but not limited to, knowledge of marketing and operating
strategies, financial results and projections, future plans, the provisions of
other important contracts entered into by the Company and its affiliates. 
Executive agrees that all such knowledge and information constitutes a vital
part of the business of the Company and its affiliates and is by its nature
trade secrets and confidential information proprietary to the Company and its
affiliates (collectively, “Confidential Information”). Executive agrees that he
shall not for a period of 12 months after employment divulge, communicate,
furnish or make accessible (whether orally or in writing or in books, articles
or any other medium) to any individual, firm, partnership or corporation, any
knowledge or information with respect to Confidential Information directly
useful in any aspect of the business of the Company or any of its affiliates.
The obligations of confidentiality set forth herein shall not apply to any
Confidential Information which is:

 

(i)            possessed by Executive prior to receipt from the Company, other
than through prior disclosure by the Company, as evidenced by Executive’s
written records;

 

7

--------------------------------------------------------------------------------


 

(ii)           published or available to the general public otherwise than
through a breach of this Agreement or other obligation of confidentiality by
Executive;

 

(iii)          obtained by Executive from a third party with a valid right to
disclose such Confidential Information, provided that such third party is not
under a confidentiality obligation to the Company;

 

(iv)          independently developed by employees of Executive who had no
knowledge of the Company’s Confidential Information as evidenced by Executive’s
written records; or

 

(v)           required to be disclosed pursuant to law, regulation, or court
order provided, however, that Executive gives the Company prompt, written notice
prior to disclosure in order to allow that party to take whatever action it
deems necessary to protect its Confidential Information.

 

c.             All memoranda, notes, notebooks, lists, records and other
documents or papers (and all copies thereof), made available to him relating to
the Company are and shall be the Company’s property and shall be delivered to
the Company promptly upon the termination of Executive’s employment with the
Company or at any other time on request and such information shall be held
confidential by Executive after the termination of his employment with the
Company.

 

d.             Following Executive’s termination of employment, Executive will
cooperate with the Company, its executives, counsel and other professional
advisors (i) to the extent reasonably possible with respect to the consummation
of matters that were in progress at the time of Executive’s termination of
employment and (ii) with respect to any litigation or regulatory matters arising
out of or related to the business, operations, or personnel of the Company
(including participation in depositions, hearings and trials, as and if deemed
necessary or appropriate by the Company, execution of appropriate affidavits and
participation in interviews with Company counsel).  The Company shall compensate
Executive on a reasonable basis for any services provided by Executive pursuant
to this paragraph 7(f).

 

e.             The provisions contained in this paragraph 7 as to the time
periods, scope of activities, persons or entities affected, and territories
restricted shall be deemed divisible so that, if any provision contained in this
paragraph 7 is determined to be invalid or unenforceable, such provisions shall
be deemed modified so as to be valid and enforceable to the full extent lawfully
permitted.

 

f.              Executive agrees that the provisions of this paragraph 7 are
reasonable and necessary for the protection of the Company.

 

8.             Indemnification. To the full extent permitted by applicable law,
Executive shall be indemnified and held harmless by the Company against any and
all judgments, penalties, fines, amounts paid in settlement, and other
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) actually incurred by Executive in connection with any
threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of

 

8

--------------------------------------------------------------------------------


 

the Company or any of its subsidiaries or affiliates, but the Executive shall
not be indemnified for his own gross negligence, willful misconduct or fraud. 
Indemnification under this paragraph 8 shall be in addition to, and not in
substitution of, any other indemnification by the Company of its officers and
directors.

 

9.             Arbitration. The parties hereto will endeavor to resolve in good
faith any controversy, disagreement or claim arising between them, whether as to
the interpretation, performance or operation of this Agreement or any rights or
obligations hereunder.  If they are unable to do so, any such controversy,
disagreement or claim will be submitted to binding arbitration, for final
resolution without appeal, by either party giving written notice to the other of
the existence of a dispute which it desires to have arbitrated. The arbitration
will be conducted in California by a single neutral arbitrator and will be held
in accordance with the rules of the American Arbitration Association.  The
decision and award of the arbitrators must be in writing and will be final and
binding upon the parties hereto. Judgment upon the award may be entered in any
court having jurisdiction thereof, or application may be made to such court for
a judicial acceptance of the award and an order of enforcement, as the case may
be. The expenses of arbitration will be borne in accordance with the
determination of the arbitrator with respect thereto.  Pending a decision by the
arbitrator with respect to the dispute or difference undergoing arbitration, all
other obligations of the parties will continue as stipulated herein, and all
monies not directly involved in such dispute or difference will be paid when
due.

 

10.           Miscellaneous.

 

a.             Executive represents and warrants that he is not a party to any
agreement, contract or understanding, whether employment or otherwise, which
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Agreement.

 

b.             The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction will remain binding and
enforceable.

 

c.             The rights and obligations of the Company under this Agreement
inure to the benefit of, and will be binding on, the Company and its successors
and permitted assigns, and the rights and obligations (other than obligations to
perform services) of Executive under this Agreement will inure to the benefit
of, and will be binding upon, Executive and his heirs, personal representatives
and permitted assigns; provided, however, Executive shall not be entitled to
assign or delegate any of his rights and obligations under this Agreement
without the prior written consent of the Company; provided, further, that the
Company shall not have the right to assign or delegate any of its rights or
obligations under this Agreement except to a corporation, partnership or other
business entity that is, directly or indirectly, controlled by the Company.

 

d.             Any notice to be given under this Agreement will be personally
delivered in writing or will have been deemed duly given when received after it
is posted in the United States mail, postage prepaid, registered or certified,
return receipt requested, and if mailed to the Company, will be addressed to its
principal place of business, attention: Secretary, and if mailed to Executive,

 

9

--------------------------------------------------------------------------------


 

will be addressed to him at his home address last known on the records of the
Company or at such other address or addresses as either the Company or Executive
may hereafter designate in writing to the other.

 

e.             The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy will not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.

 

f.              THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CONFLICTS OF LAWS.

 

g.             Captions and paragraph headings used herein are for convenience
and are not 6 part of this Agreement and will not be used in construing it.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.

 

AMERICAN SPECTRUM REALTY, INC.

 

 

By:

/s/ William J. Carden

 

Name:  William J. Carden

 

Title:    President

 

 

/s/ Paul E. Perkins

PAUL E. PERKINS

 


SCHEDULE A

 

Notwithstanding anything to the contrary in this Agreement, including without
limitation paragraphs I and 7, the Company acknowledges and agrees that (i)
Executive currently holds and in the future may hold ownership interests in to
be determined at the sole discretion of Executive; (ii) Executive currently and
in the future may serve as a director, officer, partner, member, principal,
consultant or in other capacities for the (above); (iii) Executive may while
employed with the Company and at any time thereafter own interests in, serve in
various capacities for and otherwise undertake activities related to the (above)
without restriction or limitation under the Agreement.  Company must receive
written notification.

 

In addition, Company acknowledges and agrees that Executive is currently an
officer of American Spectrum __________ and many of its affiliates.  Company
acknowledges and agrees that Executive may while employed with the Company and
at any time thereafter serve in various capacities for and

 

10

--------------------------------------------------------------------------------


 

undertake activities related to these companies and their subsidiaries and
affiliates without restriction or limitation under the Agreement.

 

Company and Executive agree that the business of Company is furthered through
Executive’s participation in certain professional organizations and gatherings.
It is, therefore, agreed that attendance at meetings and gatherings of
professional organizations shall not constitute vacation for purposes of this
Agreement.

 

11

--------------------------------------------------------------------------------